Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 09, 2020.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over each of Epstein and Nishiyama.
Epstein (WO 2018/156960) entitled "Compounds for Treating Cutaneous Inflammation, Female Sexual Disorders, and Improving Sexual Function" teaches on page 4 second full paragraph, effects of estrogen deficiency.  On page 11 last paragraph a composition comprising a catechin or catechin analog for improving sexual function is described for treating the effects of estrogen deficiency.  On page 12 second paragraph the catechins are discussed where the composition contains epigallocatechin gallate at a concentration of between about 1 – 50% by weight.  In the next paragraph the composition is a pharmaceutical composition.  On page 15 last two paragraphs bridging to page 16, topical EGCG is combined or supplemented with a systemic EGCG or analog dosage.  The dose may be about 200 – 400 mg.  On page 27 first full paragraph green tea catechin effects as related to estrogen and therapeutic effects are considered.  On page 32 last paragraph bridging to the next paragraph, tea catechins are described and include gallocatechin (1.44%) and epigallocatechin gallate (54.8%) and others.  On page 34 next to last paragraph another preparation and its contents are described containing more than 55% epigallocatchin gallate and gallocatechin gallate in varying amounts.  On page 91 last paragraph systemic administration for a listing of disorders is listed.


Nishiyama (EP 1,232,756) entitled "Drugs, Drinks or Foods" supplied by Applicants, teaches on page 4 paragraph 17, a composition of catechins including epigallocatechin gallate and gallocatechin gallate.  In paragraphs 39-40 the green tea catechins are further discussed where the EGCG is 18 – 53% w/w.  In paragraphs 51-53 the composition may be in the form of a drink or food at a concentration of 0.0005 – 90% w/w or dry powder.  In the abstract and many other places the function of the composition is to treat or prevent diseases caused by the binding of agonists to estrogen receptors by antagonizing the antagonists.  See the claims.
The claims differ from the above references in that they recite proportions of components and dosing.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to prevent or treat female hormone regulation disorders as taught by each of Epstein and Nishiyama with the claimed proportions because the references teach catechin components in green tea extract vary in proportion in the compositions discussed.  No criticality is seen in the claimed proportions.  Regarding dosing, the references teach wide ranges of dosing for the same function as claimed and it would not require undue experimentation to determine an effective dose.  Regarding the disorders in claim 2, each are related to estrogen and the references teach how the composition relates to treating and regulating estrogen.  The extracting as in claim 4 is found in both references and is conventional in this art for extracting green tea.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong (2020/0397746) teaches green tea extract to treat circulatory diseases.
Chung (11,318,180) teaches a method of regulating blood glucose with green tea extract.
Gao (9,211,298) teaches therapeutic compositions with catechins.
Netke (WO 2004/110383) entitled "Pharmaceutical Composition and Method for Alleviating Side Effects of Estrogen Replacement" supplied by Applicants, teaches administering green tea extract. 
Clement (Preventive Medicine) teaches a review of green tea therapeutics.
Hara (Pharmacological Research) teaches tea catechins as therapeutics.
Kao (Endocrinology) teaches effects of green tea epigallocatechin gallate.
Wu (Cancer Prevention Research) teaches treating hormone levels in women with green tea extracts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655